DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-11 are pending in this application.  
	Claims 1, 2, 5, 6, and 9 are currently amended.

	Claims 10-11 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2021, with respect to 35 U.S.C 112 (f) Claim Interpretation of claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of claims 1-4 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 09/02/2021, with respect to the rejection(s) of claim(s) 1-9 under Ikeda (US PG. Pub. 2004/0188512 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Kamisuwa (US PG. Pub. 2010/0259774 A1).

Applicant’s arguments with respect to amended claims 1, 2, 5, 6, 9 and new claims 10-11 have been considered but are moot because the arguments are (US PG. Pub. 2010/0259774 A1) reference explained in the body of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamisuwa (US PG. Pub. 2010/0259774 A1).

	Referring to Claim 1, Kamisuwa teaches an image forming apparatus (See Kamisuwa, Fig. 1, MFP 1) comprising:
a display (See Kamisuwa, Fig. 1, Display Unit 12a);
a printer (See Kamisuwa, Fig. 1, Printer 14) configured to print correct image candidates on recording sheets (See Kamisuwa, Sect. [0023] lines 4-7, The printer 14 forms an image on a sheet as an image forming medium.  The printer 14 has printing functions of black-and-white printing, color printing, bicolor printing, double-side printing);
a reader (See Kimasuwa, Fig. 9, Image Quality Setting Screen) configured to read the correct image candidates printed by the printer (See Kimasuwa, Sect. [0124]-[0125], if the "image quality" tab 34 is selected in the simple setting screen shown in FIG. 2, the image quality setting screen shown in FIG. 9 is displayed on the display unit 12a, where an original image 81, plural preview images 82a to 82h obtained by correcting the original images in accordance with the printing conditions (image quality setting conditions) of plural setting candidates (image quality setting candidates), and a corrected image 83 obtained by correcting the original image in accordance with the setting conditions of the image quality setting candidate in the selected state are displayed on the display unit 12a…In the image quality setting screen, the display frame 36 representing the number of print matters, the "OK" button 37 for instructing to fix the selected details);
one or more memories (See Kamisuwa, Fig. 1, RAM 22, ROM 23, Page Memory 25, Data Memory 26) storing instructions (See Kamisuwa, Fig. 1, Sect. [0025] lines 4-14, The RAM 22 is a memory temporarily storing work data or storing reference data.  The ROM 23 is a nonvolatile memory.  The ROM 23 stores, for example, control programs and control data for controlling the digital multi-function peripheral 1. The page memory 25 is a memory having a memory area for developing image data corresponding to at least one page.  The data memory 26 is also used as a memory for backing up various data and stores various setting data or management data.  The data memory 26 is constructed, for example, by an HDD.); and
one or more processors (See Kamisuwa, Fig. 1, Processor 21 and Image Processor 27) which executes the instructions to (See Kamisuwa, Fig. 1, Sect. [0025] lines 1-4 and Sect. [0026] lines 1-2, The processor 21 controls the entire operations of the system controller 11.  The processor 21 embodies various processes or various functions by operating on the basis of a control program…The image processor 27 serves to perform a variety of image processing on the image data.) perform:
displaying the correct image candidates read by the reader on the display (See Kimasuwa, Fig. 2, Sect. [0030] lines 1-5, As shown in FIG. 2, the display unit 12a displays plural tabs such as a "simple setting" tab 31, a "base" tab 32, a "detail" tab 33, an "image quality" tab 34, and a "custom" tab 35 as a print setting menu. A user selects a tab corresponding to a setting method or setting details from the tabs);
registering a correct image based on at least a correct image candidate selected by an instruction from a user from among the displayed correct image candidates (See Kimasuwa, Fig. 2, Sect. [0030] lines 5-11, in FIG. 2, the setting screen (simple setting screen) in a state where the simple setting tab 31 is selected is shown.  The simple setting screen shown in FIG. 2 is to cause the user to select one setting candidate (a combination of various setting conditions) from the setting candidates including combinations of various setting conditions.); and
(See Kamisuwa, Sect. [0128]-[0129], in the image quality setting screen shown in FIG. 9, the user can select one favorite preview image from the plural preview images obtained by correcting the original image in accordance with the setting conditions of the plural image quality setting candidates. If the user selects one setting candidate from the preview images (setting candidates), the processor 21 displays the corrected image in accordance with the image quality setting conditions of the selected setting candidate and displays new setting candidates, which are generated on the basis of the selected setting candidate, as the preview images.  The user selects one preview image having the desired image quality from the preview images of the image quality setting candidates and presses the "OK" button.), 
wherein the one or more processors (See Kamisuwa, Fig. 1, Processor 21 and Image Processor 27) causes:
the printer to print identification information in a margin of the recording sheet on which the correct image candidate is printed (See Kimasuwa, Fig. 2, Sect. [0070], s the setting of "Nin1", the values representing "1in1, 2in1, 4in1, 9in1, and 16in1" are designed to "1, 2, 4, 9, and 16", respectively.  In this case, the parameter p1 representing "Nin1" is one of 1, 2, 4, 6, 9, and 16.  The parameter p1 representing the setting details of Nin1 has a value corresponding to the number of images printed on a single sheet and is a scale (ordinal scale) meaningful in magnitude of the numerical value.  The parameter p1 may be a value (ordinal scale) representing the magnitude of the number of images printed on a single sheet with Nin1.  For example, 1in1, 2in1, 4in1, 9in1, and 16in1 of the parameter p1 may be designed to 1, 2, 3, 4, and 5), and
the display to display the correct image candidates and the identification information (See Kamisuwa, Sect. [0035] lines 4-13, If generating the new setting candidates on the basis of the setting candidate selected by the user, the processor 21 displays a list of the generated setting candidates on the display unit 12a.  Accordingly, the simple setting screen updates its display details.  That is, whenever the user selects one setting candidate in the simple setting screen, the display unit 12a displays new setting candidates, which are generated on the basis of the setting candidate selected by the user, similar to the selected setting candidate.).

	Referring to Claim 2, Kamisuwa teaches the image forming apparatus according to claim 1 (See Kamisuwa, Fig. 1, MFP 1), wherein the one or more processors is further configured to register the correct image after the identification information attached to the correct image candidate is deleted (See Kamisuwa, Sect. [0042 lines 6-12, The preview image 53 is a setting candidate including "A4-&gt;A3" in addition to the printing conditions of the setting candidate of the preview image 42.  The preview image 54 is a setting candidate obtained by deleting "double-sided" (changing "double-sided" to "one-sided" from the printing conditions of the setting candidate of the preview image 42.).

	Referring to Claim 3, Kamisuwa teaches the image forming apparatus according to claim 1 (See Kamisuwa, Fig. 1, MFP 1), wherein the identification information comprises a number (See Kamisuwa, Sect. [0072], the values representing "none, folding in long side, and folding in short side" as the setting of "double-sided" are designed to "0, 1, and 2", respectively.  In this case, the parameter p2 representing the "double-sided" is one of 0, 1, and 2.  The parameter p2 representing the setting details of the double-sided is a scale (nominal scale) meaningless in magnitude of the numerical values and used to identify the setting details.).
	
Referring to Claim 4, Kamisuwa teaches the image forming apparatus according to claim 1 (See Kamisuwa, Fig. 1, MFP 1), wherein the identification information comprises a mark (See Kamisuwa, Sect. [0073], the values representing "none, one location in left-upper side, one location in right-upper side, two locations in upper side, and two locations in left side" as the setting of "stapling" are designed to "0, 1, 2, 3, and 4", respectively.  In this case, the parameter p3 representing the "stapling" is one of 0, 1, 2, 3, and 4.  The parameter p3 representing the setting details of the stapling is a scale (nominal scale) meaningless in magnitude of the numerical values and used to identify the setting details.).


Referring to Claim 5, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 5 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 6, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 6 is rejected for the same reasons discussed in the rejection of claim 2.

	Referring to Claim 7, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 7 is rejected for the same reasons discussed in the rejection of claim 3.

	Referring to Claim 8, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 8 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Kamisuwa, Fig. 1, Sect. [0027], In the digital multi-function peripheral 1, various functions to be described later are embodied by causing the processor 21 to execute the control program stored in the ROM 23 or the data memory 26.  In other words, the functions to be described later may be embodied by causing the processor 21 of a personal computer to execute the control program.  That is, the functions to be described later may be applied to a printer driver which operates in a computer such as a personal computer.) and various memories stored therein.

	Referring to Claim 10, Kamisuwa teaches the image forming apparatus according to claim 1 (See Kamisuwa, Fig. 1, MFP 1), wherein the margin of the recording sheet corresponds to a region that is not verified by the verification unit (See Kamisuwa, Sect. [0127], it is assumed that a subject in a dark part is not known since the original image is dark as a whole.  If such an original image is printed out, the user desires to correct the image so that the subject in the dark part of the original image becomes clear.  However, the user poor at the operation may not know what image quality setting condition to change or how to change set values or may spend much time in the image quality adjustment.).

	Referring to Claim 11, Kamisuwa teaches the image forming apparatus according to claim 1 (See Kamisuwa, Fig. 1, MFP 1), wherein the identification information indicates different information for each recording sheet (See Kamisuwa, Sect. [0045], seven setting conditions of "Nin1", "double-sided", "stapling", "punching", "color", "printing direction", and "magnification" are exemplified as settable conditions.  The "Nin1" is a function of arranging and printing N images on a single sheet.  The "stapling" is a function of stapling sheets on which images are printed.  The "punching" is a function of punching sheets on which images are printed.).
Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sagata et al. (US PG. Pub. 2006/0050293 A1) discloses a storing unit stores document information received from an OS through an AP processing unit.  A character size information extracting unit extracts character size information.  A resolution information extracting unit extracts resolution information.  A page number deciding unit decides an arranged page number serving as the number of logical pages from the character size information and the resolution information.  An page arranging unit converts the document information stored in the storing unit into the logical pages and arranges them to a physical page on the basis of the logical pages and the arranged page number.  The inputted document information divided into a plurality of logical pages is converted into image information consisting of physical pages of the number smaller than the number of logical pages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677    

/MARCUS T RILEY/Primary Examiner, Art Unit 2677